Citation Nr: 0202237	
Decision Date: 03/08/02    Archive Date: 03/15/02

DOCKET NO.  00-06 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a special monthly pension based on the need 
for the regular aid and attendance of another person or for 
being housebound.  


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel


INTRODUCTION

The veteran, who died in January 1998, had active service in 
the United States Army from November 1954 to November 1956.  
The appellant is the veteran's widow.  

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal from an August 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (the RO) which denied the appellant's claim 
for special monthly pension benefits.  

Other issues

The August 1999 RO rating decision also denied the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death and entitlement to VA 
dependency and indemnity compensation (DIC).  During a 
personal hearing at the RO in January 2000, the appellant 
indicated that she wanted to withdraw her appeal as to death 
and DIC benefits, acknowledging that the veteran did not die 
of a service-connected disability [hearing transcript, page 
1].  Therefore, these additional issues are not now before 
the Board and they will not be discussed further herein.  See 
38 C.F.R. § 20.204 (2001).  


FINDING OF FACT

The competent and probative evidence of record demonstrates 
that the appellant is not in the need of regular aid and 
attendance by reason of disability nor is she housebound.  


CONCLUSION OF LAW

The need for special monthly pension based on regular aid and 
attendance or by reason of being housebound has not been 
established.  38 U.S.C.A. § 1541 (West 1991); 38 C.F.R. 
§§ 3.351, 3.352 (2001).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant is seeking entitlement to a special monthly 
pension based on the need for regular aid and attendance or 
due to being housebound.  In the interest of clarity, the 
Board will review the applicable law and regulations, briefly 
describe the factual background of this case, and then 
proceed to analyze the claim and render a decision.  

Relevant Law and Regulations

Criteria - aid and attendance/housebound status

The law provides increased pension benefits to a surviving 
spouse of a veteran by reason of need for aid and attendance 
or of being housebound.  See 38 U.S.C.A. § 1541(d), (e) (West 
1991); 38 C.F.R. § 3.351(a)(5) (2001).  

Under 38 C.F.R. § 3.351(b) (2001), the need for aid and 
attendance means helplessness or being so nearly helpless as 
to require the regular aid and attendance of another person.  
The criteria for determining whether such need exists are set 
forth under 38 C.F.R. § 3.351(c) (2001).  The criteria for 
establishing the need for aid and attendance include 
consideration of whether the appellant is blind or is so 
nearly blind as to have corrected visual acuity of 5/200 or 
less, in both eyes, or concentric contraction of the visual 
field to 5 degrees or less; or is a patient in a nursing home 
because of mental or physical incapacity; or establishes a 
factual need for aid and attendance.  

In determining whether there is a factual need for regular 
aid and attendance, the following will be accorded 
consideration: the inability of the appellant to dress or 
undress herself, or to keep herself ordinarily clean and 
presentable; whether she requires frequent adjustment of any 
special prosthetic or orthopedic appliances which by reason 
of the particular disability cannot be done without aid; 
inability to feed herself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity that requires 
assistance on a regular basis to protect her from the hazards 
or dangers incident to her daily environment.  It is not 
required that all of the disabling conditions enumerated in 
this paragraph be found to exist before a favorable rating 
may be made.  The particular personal function which the 
appellant is unable to perform should be considered in 
connection with her condition as a whole.  It is only 
necessary that the evidence establish that the appellant is 
so helpless as to need regular aid and attendance, not that 
there be constant need.  38 C.F.R. § 3.352(a) (2001).  

It may be logically inferred from the governing regulatory 
criteria that eligibility to receive additional VA disability 
benefits requires at least one of the enumerated factors be 
present.  See Turco v. Brown, 9 Vet. App. 222, 224 (1996).  

If the criteria for special monthly pension based on the need 
for regular aid and attendance are not met, special monthly 
pension can be awarded if a surviving spouse is permanently 
housebound by reason of disability.  38 U.S.C.A. § 1541 (West 
1991); 38 C.F.R. § 3.351(f) (2001).  A surviving spouse will 
be considered to be permanently housebound when she is 
substantially confined to her house (ward or clinic areas, if 
institutionalized) or immediate premises by reason of a 
disability or disabilities reasonably certain to remain 
throughout her lifetime.  38 U.S.C.A. § 1541(e)(2) (West 
1991); 38 C.F.R. § 3.351(f) (2001).  

Standard of review

Once the evidence has been assembled, the Board has the duty 
to assess the credibility and weight to be given to the 
evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997) and cases cited therein.  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2001); 
38 C.F.R. § 3.102 (2001).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the United States Court of Appeals for 
Veterans Claims (the Court) stated that a claimant need only 
demonstrate that there is an approximate balance of positive 
and negative evidence in order to prevail.  To deny a claim 
on its merits, the evidence must preponderate against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  

Factual Background

A statement from E.A.E., M.D. of the Department of Family 
Practices, dated in April 1999, reflects that the appellant 
suffered from hypertension and asthma.  According to Dr. E., 
the appellant's asthma symptoms limited her activity in that 
she was unable to climb one flight of stairs and needed 
assistance with any exertion.  The appellant reportedly was 
unable to complete activities such as shopping without 
assistance.  Dr. E. concluded by stating that the appellant 
did not have any limitation of use of her extremities and was 
not bed-bound.  

The appellant's claim for the benefits at issue here was 
received in May 1999.  The RO denied the claim by the rating 
decision in August 1999.  The RO reasoned that housebound 
benefits are payable only if a claimant is substantially 
confined to his or her dwelling and immediate premises due to 
disability; the April 1999 medical statement reflected that 
the appellant was not bed-bound and could engage in 
activities such as shopping, albeit with assistance; and that 
entitlement to special monthly pension on this basis was thus 
not established based on the evidence of record.  

In response thereto, in December 1999, a statement was 
received from the appellant in which she disputed the 
findings by the RO and requested a hearing before the BVA or 
a hearing officer.  She indicated that she is 66 years old 
with heart problems and asthma.  She indicated that, although 
she does not have a total disability where she cannot walk, 
she does walk with assistance, and cold or hot weather 
adversely impacts her breathing.   

In January 2000, the appellant personally appeared at a 
hearing at the RO before a Hearing Officer.  She testified 
that she was not totally disabled, but she was in receipt of 
disability benefits from the Social Security Administration 
(SSA).  She testified that she was unable to travel to 
certain places and she was limited as to how far she can 
walk.  She further testified that her breathing is bad.  She 
described the necessity of avoiding stairs, but testified 
that if it was a level place, she could go on her own.  She 
testified that she was able to do dishes, but could not mop 
or vacuum.  She also reported that she now takes showers 
because she can no longer get in and out of the bathtub.

In response to questioning concerning whether she needed 
assistance to leave her house, she testified that this 
depended on where she was going.  The appellant also 
testified that she could walk a block, but had to do this 
slowly, and that, after one block, she had to stop.  She 
testified that she could go shopping only if someone drove 
her there.  

On a VA Form 21-4138 dated January 31, 2000, the appellant's 
treating VA physician, M.P., M.D., reported that she had been 
under his care for chronic hypertension, history of 
supraventricular tachycardia evidenced on Holter monitoring, 
status post ruptured aneurysm, diverticulosis, megaloblastic 
anemia, and chronic bronchitis.  After physical examination 
of the appellant, the physician's impressions were chronic 
hypertension, controlled, history of supraventricular 
tachycardia, status post intracerebral aneurysm rupture, and 
megaloblastic anemia under control.  The appellant was to 
avoid extended exertion, and she was not to lift anything in 
excess of 20 pounds.  

Analysis

Initial matter-duty to notify/assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000)  [codified as 
amended at 38 U.S.C.A. § 5100 et seq. ].  This new law 
redefines the obligations of VA with respect to its duty to 
assist claimants in the development of their claims.  The 
VCAA also includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  Regulations implementing the VCAA 
have been enacted.  See 66 Fed. Reg. 45,620 (August 29, 2001) 
[codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
the provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, 
therefore, the VCAA and its implementing regulations are 
applicable.  See Holliday v. Principi, 14 Vet. App. 280 
(2001) [the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for the reasons expressed immediately below finds 
that the development of this claim has proceeded in 
accordance with the provisions of the law and regulations.

As noted above, the VCAA requires VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence not previously 
provided to VA that is necessary to substantiate the claims.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103 (West Supp. 
2001).  

In this case, the appellant has been notified of the 
pertinent law and of what evidence is currently needed to 
warrant a favorable decision, in the October 1999 Statement 
of the Case, the March 2000 Supplemental Statement of the 
Case and a June 2001 letter from the RO to the appellant.  
The June 2001 letter appears to be a thorough rendition of 
information the appellant needs to be familiar with the VCAA.  

With respect to VA statutory duty to assist the appellant on 
the development of her claim, the appellant has not pointed 
to any additional pertinent evidence which has not been 
obtained, and the Board is not aware of any such evidence.  
In January 2000, the appellant had a hearing during which she 
was afforded ample opportunity to discuss all aspects of her 
claim.  On the basis of review of the claims folder, there is 
no indication that the appellant has further evidence or 
argument to submit.  

The VCAA provides that the assistance provided by VA shall 
include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  An examination is 
deemed "necessary" if the evidence of record (lay or medical) 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West Supp. 
2001); 38 C.F.R. § 3.159 (2001).

The Board is of course cognizant of the fact that a specific 
VA aid and attendance examination has not been provided to 
the appellant.  However, under the circumstances presented in 
this case, the Board does not deem such an examination to be 
necessary.  As discussed in the factual background section 
above, there are of record two medical evaluations of the 
appellant by physicians.  In the Board's estimation, such 
medical evaluations are sufficient to provide the Board with 
information required to adjudicate this claim.  See 38 C.F.R. 
§ 3.326 (b),(c) (2001).    

Moreover, as will be discussed in greater detail below, the 
evidence as a whole, including the appellant's own 
statements, does not demonstrate that she is housebound or 
bedridden.  Under the circumstances here presented, affording 
the appellant a VA aid and attendance examination would not 
advance her claim and would be a useless expenditure of 
scarce VA medical resources.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991). 

The appellant is in receipt of SSA disability benefits.  
However, under the circumstances here presented, obtaining 
records pertaining to the appellant's receipt of disability 
benefits from SSA is not necessary.  There is no basis in the 
record for believing that SSA records would be supportive of 
the appellant's claim, and the appellant does not appear to 
so contend.  See Brock v. Brown, 10 Vet. App. 155, 161 
(1997).

In short, the appellant has received appropriate notice and 
the facts relevant to the appellant's claim have been 
properly developed.  There is no further action which need be 
undertaken to comply with the provisions of the VCAA.  
Accordingly, the Board will proceed to a decision on the 
merits.  

Discussion

The issue before the Board is whether the appellant is 
entitled to special monthly pension benefits based on the 
need for regular aid and attendance or due to being 
housebound.  

In essence, the appellant has testified that she is in poor 
health.  She therefore believes that a VA special monthly 
pension should be granted. 

The fact that the appellant is in poor health is amply 
demonstrated by the evidence of record and is not in dispute.  
However, as discussed by the Board in some detail in the law 
and regulations section above, entitlement to a special 
monthly pension based on the need for regular aid and 
attendance of another person or for being housebound requires 
a specific, and significant, level of disability.  For 
reasons explained immediately below, the medical and other 
evidence of record does not establish that such level of 
disability exists with respect to the appellant.     

It is clear that the appellant is not blind as that term is 
defined by the provisions of 38 C.F.R. § 3.351 (2001), and 
she does not so contend.  Moreover, the appellant has not 
argued, and the evidence does not indicate, that she is 
bedridden or a patient in a nursing home due to mental or 
physical incapacity.  The April 1999 medical statement 
specifically indicated that the appellant was not bed-bound.  

Further, a factual need for aid and attendance has not been 
shown.  The medical evidence of record supports the 
proposition that the appellant's medical problems, including 
heart disease and asthma, limit her activities.  The April 
1999 report noted that she needed assistance with activities 
requiring exertion, and the January 2000 medical report 
indicated that she was to avoid extended exertion.  This 
appears to be consistent with the appellant's hearing 
testimony, in which she indicated that she could walk short 
distances if she did not rush.  

The evidence does not suggest that the appellant cannot bathe 
herself, dress herself or keep herself ordinarily clean and 
presentable.  There is no indication that she lacks the 
ability to keep herself clean and presentable, or that she 
cannot attend to the wants of nature.  Also, the nature of 
her disabilities does not involve the use of prosthetic or 
orthopedic appliances, or problems with the upper extremities 
that would prevent her from feeding herself.  There is no 
evidence that the appellant needs assistance with food 
preparation.  The evidence of record does not suggest that 
the appellant requires assistance in terms of protecting her 
from the hazards or dangers incident to her daily 
environment.   

Overall, the preponderance of the evidence of record is 
against finding a factual need for aid and attendance.  The 
medical evidence supports the appellant's testimony that she 
needs the assistance of someone when she shops for groceries.  
However, this is not the type of aid and attendance 
contemplated in the regulation.  It appears that, with some 
limitations imposed by her physical ailments, the appellant 
is able to maintain herself and her household.   

The question remains as to whether the appellant's 
disabilities entitle her to special monthly pension in the 
form of housebound benefits.  A surviving spouse may be 
entitled to this benefit if her disabilities render her 
"permanently housebound" by reason of disability.  See 38 
C.F.R. § 3.351(e) (2001).  The requirements for this benefit 
are met when the surviving spouse is substantially confined 
to her home or immediate premises by reason of disability or 
disabilities that will likely remain throughout the surviving 
spouse's lifetime.  

In this case, there is no evidence that the appellant is 
housebound. Indeed, it is clear that the appellant is 
manifestly not housebound as demonstrated by the fact that 
she appeared for the hearing at the RO in January 2000.  
There is no evidence of record to indicate that the appellant 
is prevented from leaving her home, and indeed she 
acknowledges that she leaves the house to go shopping.  In 
short, the evidence does not indicate that the appellant is 
substantially confined to her home by reason of disability.  
The requirements for housebound allowance have not been met.  

In summary, for the reasons and bases expressed by the Board 
above, it is concluded that a preponderance of the evidence 
is against the appellant's claim.  The benefit sought on 
appeal is accordingly denied.  


ORDER

Entitlement to special monthly pension based on the need for 
aid and attendance or due to being housebound is denied.  


		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

